USCA4 Appeal: 21-7301      Doc: 6         Filed: 01/25/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7301


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Statesville. Kenneth D. Bell, District Judge. (5:97-cr-00001-KDB-1)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Sean Lamont Dudley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7301         Doc: 6     Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

              Sean Lamont Dudley appeals the district court’s order denying his motion for

        reconsideration of the court’s prior order denying Dudley’s 18 U.S.C. § 3582(c)(1)(A)(i)

        motion for compassionate release. After reviewing the record, we conclude that the district

        court did not abuse its discretion in denying Dudley’s motion. We therefore affirm the

        district court’s order. United States v. Dudley, No. 5:97-cr-00001-KDB-1 (W.D.N.C. Aug.

        16, 2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2